DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-11, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiva et al. Korean Unexamined Patent Application Publication No. KR10-2018-0012653 (originally cited by Applicant in IDS filed 9/19/2019, herein after referred to as Shiva) in view of Marotta et al. US Patent Application Publication No. 2010/0122016 (originally cited in the prior office action mailed 1/26/2021, herein after referred to as Marotta).
Regarding claim 1, Shiva describes a memory system comprising: a memory device including a plurality of memory blocks (…multiple memory blocks are operated as to the operation method of the solid state drive device including the non-volatile memory device for having the multiple memory blocks according to a preferred embodiment of the present invention… (page 2, Tech Solution, first paragraph)), which includes memory cells supporting a two-or-more-level cell (XLC) mode (…multiple memory blocks are operated as to the operation method of the solid state drive device including the non-volatile memory device for having the multiple memory blocks according to a preferred embodiment of the present invention… and at least one among the multiple memory blocks is converted into the multi-level cell (Multi Level Cell: MLC) mode… (page 2, Tech Solution, first paragraph)) and a single level cell (SLC) mode (…multiple memory blocks are operated as to the operation method of the solid state drive device including the non-volatile memory device for having the multiple memory blocks according to a preferred embodiment of the present invention to the single-level cell (Single Level Cell: SLC) mode… (page 2, Tech Solution, first paragraph)); and a controller suitable for managing data of the memory device and controlling the memory device (The solid state drive device (1200) comprises the multiple non-volatile memory devices (10-1” 10-2” 10-n) and the SSD controller (20) (page 3, Description of Embodiments, fourth paragraph)), wherein, when memory usage of the memory device is greater than or equal to a first threshold value (…multiple data are classified according to one of hot data and worm (warm) data and cold data and in case host data… (page 2, Tech Solution, second paragraph, lines 3 – 4).  The memory block operating among multiple memory blocks included in multiple non-volatile memory devices (10-1” 10-2” 10-n) to the MLC mode is nonexistent this or in case this is smaller than the size of [warm] data (step S132: example) stored in the memory block in which the size of the empty space of the memory block operating to the MLC mode operates to the SLC mode  while multiple data are not stored among multiple memory blocks the SSD controller (20) can convert empty as least one memory block into the MLC mode (step S133) (page 9, lines 1 – 5)), the controller selects one or more free memory blocks as one or more victim memory blocks, switches a mode of each victim memory block to the XLC mode (The memory block operating among multiple memory blocks included in multiple non-volatile memory devices (10-1” 10-2” 10-n) to the MLC mode is nonexistent this or in case this is smaller than the size of [warm] data (step S132: example) stored in the memory block in which the size of the empty space of the memory block operating to the MLC mode operates to the SLC mode  while multiple data are not stored among multiple memory blocks the SSD controller (20) can convert empty as least one memory block into the MLC mode (step S133) (page 9, lines 1 – 5)), and moves data stored in a source memory block to the one or more victim memory blocks, wherein the source memory block, among the plurality of memory blocks, has data stored therein driven in the SLC mode (Then is can move to the empty space of the memory block operating [warm] data stored in the memory block in which the SSD controller (20) operates to the SLC mode to the MLC mode (page 9, lines 6 – 7)).  While Shiva discloses comparing empty space size and using that to determine data movement and memory block configuration (page 12, ninth paragraph), it does not explicitly disclose wherein, when the memory usage of the memory device changes and is less than a second threshold value, which is less than the first threshold value, the controller selects at least one target memory block among the memory blocks switched to the XLC mode, moves data stored in the at least one target memory block to the one or more free blocks, and changes a mode of the at least one target memory block from the XLC mode to the SLC mode.  
Marotta describes dynamic SLC/MLC blocks allocations for non-volatile memory.  Specifically, Marotta discloses that in one embodiment, as memory usage drops below 50% (that is, less than half of a capacity of the memory is in use), the memory controller can relax (for example, un-compact) existing MLC data... Relaxing existing data, according to at least one embodiment, involves re-programming cells from MLC to SLC.  In other words, data from one physical (page 1, paragraph [0023]).  The memory controller 110 controls the allocation, reading, writing, programming, reprogramming, compacting, and relaxation of the memory array 120 (page 2, paragraph [0024]).  This relaxation algorithm can be run when there are blocks written in MLC, and the memory usage has become less than a threshold level (page 4, paragraph [0056]).  The process begins at a state 905, where the process queries the block allocation table to locate a block B1 programmed in MLC mode.  Proceeding to a state 910, the process searches for two available blocks B2 and B3 for the data from the MLC block B1.  A loop counter i is initialized to zero.  Next, the process in a state 915 reads data from page i of block B1.  At state 920, the process writes this data of page i to block B2 in SLC mode… (page 4, paragraph [0058]).  It is also stated that in other embodiments the threshold for switching from SLC to MLC, and MLC to SLC, are different thresholds to prevent constant switching back and forth if the memory usage hovers around the threshold (page 2, paragraph [0027]).  It should be clear that the MLC to SLC threshold must be less than the SLC to MLC threshold because if it were larger it would cause the blocks to be programmed less efficiently as capacity usage increased (i.e., SLC to MLC would trigger AFTER MLC to SLC) and if the thresholds were equal than they wouldn’t be different.  In the case where the MLC to SLC threshold is less than the SLC to MLC threshold the programming method would only revert once capacity usage dropped below the original threshold level.  Finally, Marotta describes that when the usage is less than a (page 2, paragraph [0033]).  From this we can conclude that after the relaxation process begins as long as the capacity usage remains below the trigger threshold the block, when reused after being erased and marked as available, will be programmed in the SLC mode.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Marotta teachings in the Shiva system. Skilled artisan would have been motivated to incorporate the method of using a second threshold lower than the first to switch MLC blocks back to SLC for effectively preventing constant switching back and forth if the memory usage hovers around the threshold (Marotta, page 2, paragraph [0027]).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as SLC/MLC reconfigurable non-volatile memory.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 9, Shiva in view of Marotta describe the memory system of claim 1 (see above), wherein the controller determines cold blocks among the plurality of memory blocks driven in the SLC mode, moves data stored in the cold blocks to the one or more victim memory blocks, and erases data stored in the cold blocks (In case cold data is stored in one of memory blocks operating to the SLC mode… it moves to the memory block operating cold data among multiple memory blocks to the TLC mode (Shiva, page 2, Tech Solution, second paragraph)).
Regarding claim 10, Shiva in view of Marotta describe the memory system of claim 9 (see above), wherein the cold blocks are determined based on access information corresponding to the plurality of memory blocks (…data in which the second threshold Vienna has the read out frequency of under among multiple data can be determined with cold data (Shiva, page 10, sixth paragraph)).
Regarding claim 11, Shiva describes an operation method of a memory system which includes a memory device including a plurality of memory blocks (…multiple memory blocks are operated as to the operation method of the solid state drive device including the non-volatile memory device for having the multiple memory blocks according to a preferred embodiment of the present invention… (page 2, Tech Solution, first paragraph)), which includes memory cells supporting a two-or-more-level cell (XLC) mode (…multiple memory blocks are operated as to the operation method of the solid state drive device including the non-volatile memory device for having the multiple memory blocks according to a preferred embodiment of the present invention… and at least one among the multiple memory blocks is converted into the multi-level cell (Multi Level Cell: MLC) mode… (page 2, Tech Solution, first paragraph)) and a single level cell (SLC) mode (…multiple memory blocks are operated as to the operation method of the solid state drive device including the non-volatile memory device for having the multiple memory blocks according to a preferred embodiment of the present invention to the single-level cell (Single Level Cell: SLC) mode… (page 2, Tech Solution, first paragraph)), and a controller suitable for controlling the memory device (The solid state drive device (1200) comprises the multiple non-volatile memory devices (10-1” 10-2” 10-n) and the SSD controller (20) (page 3, Description of Embodiments, fourth paragraph)), the operation method comprising: monitoring memory usage of the memory device and access information of the plurality of memory blocks (…multiple data are classified according to one of hot data and worm (warm) data and cold data and in case host data… (page 2, Tech Solution, second paragraph, lines 3 – 4).  The memory block operating among multiple memory blocks included in multiple non-volatile memory devices (10-1” 10-2” 10-n) to the MLC mode is nonexistent this or in case this is smaller than the size of [warm] data (step S132: example) stored in the memory block in which the size of the empty space of the memory block operating to the MLC mode operates to the SLC mode  while multiple data are not stored among multiple memory blocks the SSD controller (20) can convert empty as least one memory block into the MLC mode (step S133) (page 9, lines 1 – 5)); selecting one or more free memory blocks as one or more victim memory blocks, when the memory usage is greater than or equal to a first threshold value; switching a mode of each of the one or more victim memory blocks from the SLC mode to the XLC mode (The memory block operating among multiple memory blocks included in multiple non-volatile memory devices (10-1” 10-2” 10-n) to the MLC mode is nonexistent this or in case this is smaller than the size of [warm] data (step S132: example) stored in the memory block in which the size of the empty space of the memory block operating to the MLC mode operates to the SLC mode  while multiple data are not stored among multiple memory blocks the SSD controller (20) can convert empty as least one memory block into the MLC mode (step S133) (page 9, lines 1 – 5)); and moving data stored in a source memory block to the one or more victim memory blocks (Then is can move to the empty space of the memory block operating [warm] data stored in the memory block in which the SSD controller (20) operates to the SLC mode to the MLC mode (page 9, lines 6 – 7)).  While Shiva discloses comparing empty space size and using that to determine data movement and memory block configuration (page 12, ninth paragraph), it does not explicitly disclose wherein, when the memory usage of the memory device changes and is less than a second threshold value, which is less than the first threshold value, the controller selects at least one target memory block among the memory blocks switched to the XLC mode, moves data stored in the at least one target memory block to the one or more free blocks, and changes a mode of the at least one target memory block from the XLC mode to the SLC mode.
Marotta describes dynamic SLC/MLC blocks allocations for non-volatile memory.  Specifically, Marotta discloses that in one embodiment, as memory usage drops below 50% (that is, less than half of a capacity of the memory is in use), the memory controller can relax (for example, un-compact) existing MLC (page 1, paragraph [0023]).  The memory controller 110 controls the allocation, reading, writing, programming, reprogramming, compacting, and relaxation of the memory array 120 (page 2, paragraph [0024]).  This relaxation algorithm can be run when there are blocks written in MLC, and the memory usage has become less than a threshold level (page 4, paragraph [0056]).  The process begins at a state 905, where the process queries the block allocation table to locate a block B1 programmed in MLC mode.  Proceeding to a state 910, the process searches for two available blocks B2 and B3 for the data from the MLC block B1.  A loop counter i is initialized to zero.  Next, the process in a state 915 reads data from page i of block B1.  At state 920, the process writes this data of page i to block B2 in SLC mode… (page 4, paragraph [0058]).  It is also stated that in other embodiments the threshold for switching from SLC to MLC, and MLC to SLC, are different thresholds to prevent constant switching back and forth if the memory usage hovers around the threshold (page 2, paragraph [0027]).  It should be clear that the MLC to SLC threshold must be less than the SLC to MLC threshold because if it were larger it would cause the blocks to be programmed less efficiently as capacity usage increased (i.e., SLC to MLC would trigger AFTER MLC to SLC) and if the thresholds were equal than they wouldn’t be different.  In the case where the MLC to SLC threshold is less than the SLC to MLC threshold the programming (page 2, paragraph [0033]).  From this we can conclude that after the relaxation process begins as long as the capacity usage remains below the trigger threshold the block, when reused after being erased and marked as available, will be programmed in the SLC mode.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Marotta teachings in the Shiva system. Skilled artisan would have been motivated to incorporate the method of using a second threshold lower than the first to switch MLC blocks back to SLC for effectively preventing constant switching back and forth if the memory usage hovers around the threshold (Marotta, page 2, paragraph [0027]).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as SLC/MLC reconfigurable non-volatile memory.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 13, Shiva in view of Marotta describe the operation method of claim 11 (see above), wherein the monitoring of the memory usage of the memory device and the access information of the plurality of memory blocks comprises storing usage of valid regions of the plurality of memory blocks, and (…the SSD controller (20) periodically can analyze the access pattern about multiple data stored in multiple non-volatile memory devices… (Shiva, page 8, sixth paragraph).  Referring to Figure 8 the SSD controller (20) can determine the read out frequency about multiple data periodically stored in multiple non-volatile memory devices (Shiva, page 8, eighth paragraph)).
Regarding claim 14, Shiva in view of Marotta describe the operation method of claim 11 (see above), further comprising driving the plurality of memory blocks in the SLC mode, when the memory device is reset (The SSD controller (20) can operate multiple memory blocks included in multiple non-volatile memory devices (10-1” 10-2” 10-n) in the initial stage of operation of the sold state drive device (1200) to the SLC mode (step S110) (Shiva, page 8, fourth paragraph).  An “initial stage” is the first stage shown in the operation flow of Shiva.  It is reasonable that the first stage would be passed through when the system is reset).
Regarding claim 19, Shiva in view of Marotta describe the operation method of claim 11 (see above), further comprising: determining cold blocks among the memory blocks driven in the SLC mode; and moving data stored in the cold blocks to the one or more victim memory blocks, and erasing the data stored in the cold blocks (In case cold data is stored in one of memory blocks operating to the SLC mode… it moves to the memory block operating cold data among multiple memory blocks to the TLC mode (Shiva, page 2, Tech Solution, second paragraph)).
Regarding claim 20, Shiva describes a memory system comprising: a memory device including a plurality of memory blocks (…multiple memory blocks are operated as to the operation method of the solid state drive device including the non-volatile memory device for having the multiple memory blocks according to a preferred embodiment of the present invention… (page 2, Tech Solution, first paragraph)), which includes memory cells supporting a two-or-more-level cell (XLC) mode (…multiple memory blocks are operated as to the operation method of the solid state drive device including the non-volatile memory device for having the multiple memory blocks according to a preferred embodiment of the present invention… and at least one among the multiple memory blocks is converted into the multi-level cell (Multi Level Cell: MLC) mode… (page 2, Tech Solution, first paragraph)) and a single level cell (SLC) mode (…multiple memory blocks are operated as to the operation method of the solid state drive device including the non-volatile memory device for having the multiple memory blocks according to a preferred embodiment of the present invention to the single-level cell (Single Level Cell: SLC) mode… (page 2, Tech Solution, first paragraph)); and a controller suitable for: controlling the memory blocks to be operated in the SLC mode; and when valid data of the memory blocks is greater than a threshold value (…multiple data are classified according to one of hot data and worm (warm) data and cold data and in case host data… (page 2, Tech Solution, second paragraph, lines 3 – 4).  The memory block operating among multiple memory blocks included in multiple non-volatile memory devices (10-1” 10-2” 10-n) to the MLC mode is nonexistent this or in case this is smaller than the size of [warm] data (step S132: example) stored in the memory block in which the size of the empty space of the memory block operating to the MLC mode operates to the SLC mode  while multiple data are not stored among multiple memory blocks the SSD controller (20) can convert empty as least one memory block into the MLC mode (step S133) (page 9, lines 1 – 5)), controlling at least one free block of the memory blocks to be operated in the XLC mode (The memory block operating among multiple memory blocks included in multiple non-volatile memory devices (10-1” 10-2” 10-n) to the MLC mode is nonexistent this or in case this is smaller than the size of [warm] data (step S132: example) stored in the memory block in which the size of the empty space of the memory block operating to the MLC mode operates to the SLC mode  while multiple data are not stored among multiple memory blocks the SSD controller (20) can convert empty as least one memory block into the MLC mode (step S133) (page 9, lines 1 – 5)) (Then is can move to the empty space of the memory block operating [warm] data stored in the memory block in which the SSD controller (20) operates to the SLC mode to the MLC mode (page 9, lines 6 – 7)).  While Shiva discloses comparing empty space size and using that to determine data movement and memory block configuration (page 12, ninth paragraph), it does not explicitly disclose wherein, 
Marotta describes dynamic SLC/MLC blocks allocations for non-volatile memory.  Specifically, Marotta discloses that in one embodiment, as memory usage drops below 50% (that is, less than half of a capacity of the memory is in use), the memory controller can relax (for example, un-compact) existing MLC data... Relaxing existing data, according to at least one embodiment, involves re-programming cells from MLC to SLC.  In other words, data from one physical block of MLC can be programmed into two physical blocks of SLC data, without any loss of data (page 1, paragraph [0023]).  The memory controller 110 controls the allocation, reading, writing, programming, reprogramming, compacting, and relaxation of the memory array 120 (page 2, paragraph [0024]).  This relaxation algorithm can be run when there are blocks written in MLC, and the memory usage has become less than a threshold level (page 4, paragraph [0056]).  The process begins at a state 905, where the process queries the block allocation table to locate a block B1 programmed in MLC mode.  Proceeding to a state 910, the process searches for two available blocks B2 and B3 for the data from the MLC block B1.  A loop counter i is initialized to zero.  Next, the process in a state 915 reads data from page i of block B1.  At state (page 4, paragraph [0058]).  It is also stated that in other embodiments the threshold for switching from SLC to MLC, and MLC to SLC, are different thresholds to prevent constant switching back and forth if the memory usage hovers around the threshold (page 2, paragraph [0027]).  It should be clear that the MLC to SLC threshold must be less than the SLC to MLC threshold because if it were larger it would cause the blocks to be programmed less efficiently as capacity usage increased (i.e., SLC to MLC would trigger AFTER MLC to SLC) and if the thresholds were equal than they wouldn’t be different.  In the case where the MLC to SLC threshold is less than the SLC to MLC threshold the programming method would only revert once capacity usage dropped below the original threshold level.  Finally, Marotta describes that when the usage is less than a threshold, data is programmed in SLC mode.  When usage is greater than or equal to the threshold, data is programmed in MLC mode (page 2, paragraph [0033]).  From this we can conclude that after the relaxation process begins as long as the capacity usage remains below the trigger threshold the block, when reused after being erased and marked as available, will be programmed in the SLC mode.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Marotta teachings in the Shiva system. Skilled artisan would have been motivated to incorporate the method of using a second threshold lower than the first to switch MLC blocks back to SLC for effectively preventing constant (Marotta, page 2, paragraph [0027]).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as SLC/MLC reconfigurable non-volatile memory.  This close relation between both of the references highly suggests an expectation of success.
Claims 2-5, 8, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiva in view of Marotta, further in view of Xiangyu Dong and Yuan Xie, “AdaMS:  Adaptive MLC/SLC Phase-Change Memory Design for File Storage” (herein after referred to as NPL1).
Regarding claim 2, Shiva in view of Marotta describe the memory system of claim 1 (see above), wherein the controller comprises: a monitor suitable for monitoring the memory usage of the memory device and access information of the plurality of memory blocks (…the SSD controller (20) periodically can analyze the access pattern about multiple data stored in multiple non-volatile memory devices… (Shiva, page 8, sixth paragraph).  Referring to Figure 8 the SSD controller (20) can determine the read out frequency about multiple data periodically stored in multiple non-volatile memory devices (Shiva, page 8, eighth paragraph)) and a processor suitable for switching the mode of each victim memory block and controlling data transfer between the controller and each victim memory block (…the control circuit (600) controls the command signal (CMD) from the SSD controller (20) and the program operation of the non-volatile memory device (10) based on the command signal (CMD) and address signal (ADDR) and the read operation and erase operation the address signal (ADDR) is received (Shiva, page 5, ninth paragraph).  Moreover the control circuit (600) can receive the mode signal (MD) from the SSD controller (20).  The control circuit (600) can operate multiple memory blocks included in the memory cell array (100) based on the mode signal (MD) to open of SLC mode and the MLC mode and TLC modes (Shiva, page 5, eleventh paragraph)).  While Shiva mentions receiving a mode signal (…mode signal (MD)… (Shiva, page 5, eleventh paragraph)) it does not specifically describe a memory suitable for storing a bitmap indicating modes of the plurality of memory blocks.
NPL1 describes a novel PCM-based SSD with run-time MLC/SLC reconfiguration ability.  Specifically, it is disclosed that a bitmap is used to indicate whether a block is in SLC or MLC mode (page marked as 34, left column, lines 10 – 11).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Shiva in view of Marotta system. Skilled artisan would have been motivated to incorporate the method of using a bitmap to indicate SLC/MLC mode as taught by NPL1 in the Shiva in view of Marotta system for effectively identifying the memory operation mode.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as SLC/MLC reconfigurable non-
Regarding claim 3, Shiva in view of Marotta and NPL1 describe the memory system of claim 2 (see above), wherein the monitor stores usage of valid regions of the plurality of memory blocks, and stores access information of memory blocks corresponding to the valid regions among the plurality of memory blocks (…the SSD controller (20) periodically can analyze the access pattern about multiple data stored in multiple non-volatile memory devices… (Shiva, page 8, sixth paragraph).  Referring to Figure 8 the SSD controller (20) can determine the read out frequency about multiple data periodically stored in multiple non-volatile memory devices (Shiva, page 8, eighth paragraph)).
Regarding claim 4, Shiva in view of Marotta and NPL1 describe the memory system of claim 2 (see above), wherein the controller drives the plurality of memory blocks in the SLC mode, when the memory device is reset (The SSD controller (20) can operate multiple memory blocks included in multiple non-volatile memory devices (10-1” 10-2” 10-n) in the initial stage of operation of the sold state drive device (1200) to the SLC mode (step S110) (Shiva, page 8, fourth paragraph).  An “initial stage” is the first stage shown in the operation flow of Shiva.  It is reasonable that the first stage would be passed through when the system is reset).
Regarding claim 5, Shiva in view of Marotta and NPL1 describe the memory system of claim 2 (see above), wherein, when each victim memory (a bitmap is used to indicate whether a block is in SLC or MLC mode (NPL1, page marked as 34, left column, lines 10 – 11)).
Regarding claim 8, Shiva in view of Marotta describe the memory system of claim 1 (see above), wherein, when the at least one target memory block is switched from the XLC mode to the SLC mode (For example, in case it is smaller than the size of hot data stored in one of memory block in which the size of the empty space of the memory block in which the SSD controller (20) operates to the SLC mode operates to the MLC mode and the memory block operating to the TLC mode it can move to the memory block operating hot data in which multiple data are stored in one of memory block operating the memory block which is not stored to the SLC mode after doing the conversion to the MLC mode and the memory block operating to the TLC mode among multiple memory blocks to the SLC mode (Shiva, page 12, ninth paragraph)).  While Shiva mentions receiving a mode signal (…mode signal (MD)… (Shiva, page 5, eleventh paragraph)) it does not specifically describe that the controller updates at least one bit value each indicating a mode of corresponding memory block for the at least one target memory block and stores the bit value in a bitmap.
NPL1 describes a novel PCM-based SSD with run-time MLC/SLC reconfiguration ability.  Specifically, it is disclosed that a bitmap is used to (page marked as 34, left column, lines 10 – 11).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Shiva in view of Marotta system. Skilled artisan would have been motivated to incorporate the method of using a bitmap to indicate SLC/MLC mode as taught by NPL1 in the Shiva in view of Marotta system for effectively identifying the memory operation mode.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as SLC/MLC reconfigurable non-volatile memory.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, Shiva in view of Marotta describe the operation method of claim 11 (see above).  While Shiva mentions receiving a mode signal (…mode signal (MD)… (Shiva, page 5, eleventh paragraph)) it does not specifically describe further comprising storing a bitmap indicating modes of the plurality of memory blocks.
NPL1 describes a novel PCM-based SSD with run-time MLC/SLC reconfiguration ability.  Specifically, it is disclosed that a bitmap is used to indicate whether a block is in SLC or MLC mode (page marked as 34, left column, lines 10 – 11).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to 
Regarding claim 15, Shiva in view of Marotta and NPL1 describe the operation method of claim 12 (see above), further comprising updating a bit value for each victim memory block and storing each updated bit value in the bitmap, when the corresponding victim memory block is switched from the SLC mode to the XLC mode (a bitmap is used to indicate whether a block is in SLC or MLC mode (NPL1, page marked as 34, left column, lines 10 – 11)).
Regarding claim 18, Shiva in view of Marotta and NPL1 describe the operation method of claim 12, further comprising updating a bit value which corresponds to the at least one target memory block and is stored in the bitmap (a bitmap is used to indicate whether a block is in SLC or MLC mode (NPL1, page marked as 34, left column, lines 10 – 11)), when the at least one target memory block is switched from the XLC mode to the SLC mode (For example, in case it is smaller than the size of hot data stored in one of memory block in which the size of the empty space of the memory block in which the SSD controller (20) operates to the SLC mode operates to the MLC mode and the memory block operating to the TLC mode it can move to the memory block operating hot data in which multiple data are stored in one of memory block operating the memory block which is not stored to the SLC mode after doing the conversion to the MLC mode and the memory block operating to the TLC mode among multiple memory blocks to the SLC mode (Shiva, page 12, ninth paragraph)).
Response to Arguments
Applicant argues, with respect to claims 1, 11 and 20, that Shiva does not disclose changing at least one memory block from the XLC mode to the SLC mode when memory usage of the memory device is less than a second threshold value as currently amended.  Examiner has amended the rejection to include Marotta which is believed to better illustrate the amended limitations as explained in the rejections above.
Applicant argues, with respect to the remaining claims, that they depend from the previously argued claims and therefore are similarly allowable.  Examiner refers to rejections and response above as to why these claims are not currently allowable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
May 12, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136